Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-10, and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A substrate support assembly, comprising: an electrostatic chuck comprising a first recess formed in an upper portion of the electrostatic chuck; and a process kit surrounding the electrostatic chuck, wherein the process kit comprises: an inner ring, wherein an upper surface of the inner rinq has a plurality of discontinuous protrusions extending from the upper surface of the inner ring, and wherein the protrusions are disposed symmetrically about a circumference of the inner ring; and an outer ring disposed radially outward of the inner ring, wherein the outer ring comprises a second recess formed in an upper portion of the outer ring, and the inner ring is positioned within and supported by the first recess and the second recess so that the upper surface of the inner ring and an upper surface of the outer ring are coplanar.”, as recited in Claim 1 specifically:
the structural and operative relationship between the electrostatic chuck, first recess, inner ring, discontinuous protrusions, outer ring, and second recess. Especially as it relates to the relationship between the first recess, the inner ring, discontinuous protrusions, outer ring, and second recess.
The art of record fails to render obvious the claimed combination of: “A substrate support assembly for processing a substrate, the substrate support assembly comprising: a substrate support; an electrostatic chuck disposed on the substrate support, wherein the electrostatic chuck comprises a first recess formed in an upper portion of the electrostatic chuck; and a process kit surrounding the electrostatic chuck, wherein the process kit comprises: an inner ring, wherein an upper surface of the inner ring has a plurality of discontinuous protrusions extending from the upper surface of the inner ring, and wherein the protrusions are disposed symmetrically about a circumference of the inner rinq; an outer ring disposed radially outward of the inner ring, wherein the outer ring comprises a second recess formed in an upper portion of an upper ring, wherein the inner ring is positioned within and supported by the first recess and the second recess, and an upper surface of the outer ring is higher than the upper surface of the inner ring; and a plurality of pumping channels formed through the outer ring, wherein the pumping channels are angled downwardly towards a direction away from the inner ring.”, as recited in Claim 8 specifically:
the structural and operative relationship between the substrate support, electrostatic chuck, first recess, inner ring, upper surface, discontinuous protrusions, outer ring, second recess, and pumping channels.  Especially as it relates to the relationship between the first recess, inner ring, upper surface, discontinuous protrusions, outer ring, second recess, and pumping channels.
The art of record fails to render obvious the claimed combination of: “A method of removing particles from a substrate support surface, comprising: arranging an outer ring, wherein a first upper surface of the outer ring engages a lower surface of an inner ring; a second upper surface of the outer rinq is hiqher than a top surface of the inner ring, wherein the second upper surface of the outer ring is the top surface of the outer ring; and the outer ring is disposed radially outward of the inner ring; symmetrically arranging a plurality of discontinuous protrusions extending from an upper surface of the inner ring for positioning a substrate on a substrate surface; and forming pumping channels on the outer ring, the pumping channels configured to pump unwanted material away from a substrate support.”, as recited in Claim 16 specifically:
the structural and operative relationship between the outer ring, inner ring, second upper surface, top surface, discontinuous protrusions, and pumping channels. Especially as it relates to the relationship between the outer ring, inner ring, second upper surface, top surface, discontinuous protrusions, and pumping channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see Response to Non-Final Office Action, filed 2022/07/15, with respect to the examiner’s rejection of Claims 1-20 have been fully considered and are persuasive.  The examiner’s rejection of Claims 1-20 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications US 20050155718 A1, US 20170011891 A1, US 20210082737 A1 have been cited by the examiner as pertinent to the applicant’s disclosure because it teaches substrate carriers comprising concentric support rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652